Citation Nr: 1229286	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  07-27 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1942 to September 1945.  The Appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2010 and August 2011, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran died in September 2006, at the age of 85.  The cause of death was sepsis due to or as a consequence of a urinary tract infection.

2.  At the time of the Veteran's death, the Veteran was service connected for a gunshot wound of the left popliteal space involving peroneal nerve damage and left foot drop, a gunshot wound of the right thigh involving muscle group XIV, a gunshot wound of the right chest wall involving muscle group XXI, and chondrocalcinosis of the left knee associated with a gunshot wound of the left popliteal space.
  
3.  The Veteran's death was not proximately due to or the result of a service-connected disability, and a service-connected disability did not contribute substantially or materially to cause death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show: (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by a letters sent to the Appellant in November 2006 and December 2010 that fully addressed the entire notice element.  The letters informed her of what evidence was required to substantiate her claim and of her and the VA's respective duties for obtaining evidence.  The claim was subsequently adjudicated in a June 2012 Supplemental Statement of the Case (SSOC).

To fulfill Dingess requirements, in December 2010, the regional office provided the Appellant with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal.

The United States Court of Appeals for Veterans Claims (Court) recently held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that when adjudicating a claim for Dependency Indemnity Compensation (DIC), VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  The Appellant received a letter conforming to Hupp standards in December 2010.

Therefore, adequate notice was provided to the Appellant prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Appellant in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has obtained VA outpatient records, private treatment records, and VA medical opinions pertinent to the issue on appeal.  Virtual VA records have been reviewed.  Neither the Appellant nor her representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.  The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


	(CONTINUED ON NEXT PAGE)
II.  Entitlement to Service Connection for the Cause of the Veteran's Death

The Veteran died in September 2006, at the age of 85.  The cause of death was sepsis due to or as a consequence of a urinary tract infection.  At the time of the Veteran's death, the Veteran was service connected for a gunshot wound to the left popliteal space involving peroneal nerve damage and left foot drop, a gunshot wound to the right thigh involving muscle group XIV, a gunshot wound to the right chest wall involving muscle group XXI, and chondrocalcinosis of the left knee associated with a gunshot wound to the left popliteal space.

The Appellant seeks Dependency and Indemnity Compensation (DIC) through a claim to establish service connection for the Veteran's death.  She has asserted several theories.  The Appellant originally contended that the Veteran's service-connected gunshot wounds caused or contributed substantially or materially to his death.  In particular, she asserts that shrapnel from the gunshot wounds remained in the Veteran's body and ultimately caused/contributed to his fatal sepsis.  See March 2007 statement, VA Form 21-4138.  More recently, the Appellant has asserted the Veteran contracted hepatitis through a blood transfusion while in service and that such disorder had negative effects on his vital organs, including his urinary tract.  (The Veteran apparently suffered from chronic urinary tract infections).  She also asserted that the Veteran had posttraumatic stress disorder (PTSD), which also hastened his death.  

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  See 38 C.F.R. § 3.312.  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

First, the Board notes that none of the medical evidence of record shows a confirmed diagnosis of hepatitis.  While it is entirely feasible that the Veteran did in fact have a blood transfusion during service, the service treatment records do not indicate that a transfusion was performed or that he was treated for hepatitis during service.  The record contains one notation of "remote hepatitis" by history in a September 2002 private treatment report; otherwise, the record is entirely silent as to treatment, complaints, or confirmed diagnoses of hepatitis.  

Likewise, none of the medical evidence of records shows diagnoses of PTSD.  His service treatment records, post-service private, and VA medical records are also silent for complaints, treatment, and/or diagnosis of PTSD.  

The Board recognizes that the Appellant's contention that the Veteran suffered from PTSD and from hepatitis as a result of an in-service blood transfusion.  However, as a layperson, she is not capable of making medical conclusions; thus, her statements regarding causation and/or diagnosis are not competent evidence.  Espiritu, 2 Vet. App. at 495.  It is true that the lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, hepatitis and PTSD are complex disorders that require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.

The Board acknowledges the July 2008 statement from J. T., R.N.  According to her letter, she personally knew the Veteran and is a registered nurse.  Her credentials as a nurse would make her competent to report on certain medical matters such as causation, etiology, and/or diagnosis.  She stated that the Veteran developed hepatitis as a result of in-service blood transfusions and that the hepatitis had negative effects on his vital organs and genitourinary system.  While her statements are both credible and competent (as to medical matters), the Board affords little probative value to them for the following reasons.  First, there is no indication that she had access to the Veteran's medical records or that she otherwise ever treated the Veteran for hepatitis.  Furthermore, there is no indication that she reviewed or had access to his service treatment records.  Again, hepatitis is not a lay observable disease/disability.  As there is no indication that she treated the Veteran for hepatitis, reviewed his service treatment records for hepatitis/blood transfusions, or reviewed his post-service private and VA treatment records for hepatitis, the Board finds her statements regarding causation and etiology to be less persuasive than the lack of evidence showing treatment or confirmed diagnoses throughout the record. 

Likewise, with respect to the Appellant's claim that the Veteran suffered from PTSD due to service, the Board acknowledges the statement from J. T. in which she reported that the Veteran "seemed to exhibit a noticeable degree of what [she] would term "post-traumatic stress."  Again, for the same reasons outlined immediately above, the Board finds that her statements regarding diagnosis and etiology not persuasive when weighed against the lack of evidence of PTSD treatment or diagnosis throughout the record.  Moreover, there is no indication that J. T. is a mental health professional who is trained in area of diagnosing mental disorders.  

With respect to the Appellant's original contention, namely, that the residuals of his gunshot wounds (i.e., shrapnel) either compromised his immune system, making him more susceptible to urinary tract infections, or that it otherwise contributed to his fatal sepsis, the Board notes that this assertion was vaguely echoed by J. T., R.N., in July 2008 letter.  She stated that the Veteran's service-connected disabilities "either directly or indirectly contributed to the development of subsequent conditions which led to, hastened, or contributed to his death."  Given the Appellant's contentions and the aforementioned statement from J. T., R.N., the Board obtained a medical opinion in August 2011.

The August 2011 examiner stated that the claims file had been thoroughly reviewed, including service treatment records, post-service treatment records, letters of endorsement, the Appellant's contentions, and the statement from J. T., R.N.  The examiner opined that it is not as least likely as not that the Veteran's service-connected gunshot wounds (or gunshot wound residuals, to include chondrocalcinosis of the left knee) caused or contributed substantially or materially to his cause of death.  The examiner noted that the death certificate stated sepsis was due to a urinary tract infection.  Continuing, the examiner stated the Veteran's service treatment records show no urinary tract infections or genitourinary disease in relation to his service-connected injuries.  In addition, the Veteran was never diagnosed with an immunodeficiency condition.  The examiner indicated that the Veteran had an extensive history of benign prostatic hypertrophy with three separate resections of prostatic tissue in 1976, 2000, and 2002, with statement by the Veteran's physician, Dr. Clayton, that his benign prostatic hypertrophy was the cause of his urinary retention.  The examiner stated that it is known that urinary retention and attendant catherization can lead to bacterial colonization of the urinary tract and this was proven by culture in the records of the Veteran.  The examiner opined that based on the documentation from the record review, it is not as least as likely as not that the Veteran's noted service-connected injuries were the cause of or contributed substantially or materially to the Veteran's death. 

The Board finds the August 2011 examiner's opinion to be more probative than the statement from J. T., R.N.  As stated previously, there is no indication that J. T. had access to the Veteran's medical records or that she otherwise ever treated the Veteran for urinary tract infections or sepsis.  Furthermore, there is no indication that she reviewed or had access to his service treatment records.  Sepsis and/or urinary tract infections are not lay observable diseases.  As there is no indication that she treated the Veteran for these disorders, reviewed his service treatment records, or reviewed his post-service private and VA treatment records, the Board finds her statements regarding causation and etiology to be less persuasive than the August 2011 VA examiner, who completed a thorough review of all records. 

The Board has considered the Appellant's arguments in support of her assertions that the Veteran's service-connected gunshot wounds contributed to his death.  The Board notes that the Appellant is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board finds that the etiologies of sepsis and/or urinary tract infections are the type of medical disorder that is difficult to establish solely on the basis of lay assertions.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, the Appellant's lay statements have little probative value.  Further, even if her statements were considered competent, the Board finds the VA examiner's opinion to be more persuasive due to the examiner's medical education, training, and experience.  

The Board has carefully considered the contentions of the Appellant.  While it is clear that the Veteran suffered from sepsis and urinary tract infections, the medical evidence of record as a whole does not indicate that the Veteran's service-connected disabilities were the cause of or contributed substantially or materially to his death.  Therefore, the Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for the Veteran's cause of death.


ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


